Exhibit 10.1
 
SEVERANCE AGREEMENT




           THIS SEVERANCE AGREEMENT (“Agreement”) is executed as of April 6,
2011, by and between Robert J. Devers (“Devers”) and Metalline Mining Company
(the “Company”).  The Company and Mr. Devers are referred to jointly herein as
“the Parties.”


           WHEREAS, effective January 1, 2008, the Company and Devers entered
into an Executive Employment Agreement which set forth the terms upon which
Devers served as the Company’s Chief Financial Officer (the “Employment
Agreement”).


           WHEREAS, the Parties wish to terminate the Employment Agreement in
accordance with the provisions set forth below effective April 15, 2011.
 
    NOW THEREFORE, in consideration of the following covenants and promises and
for other valuable consideration as described below, the Parties hereby agree as
follows:
 
    1.  Termination of the Employment Agreement; 2011 Employment Agreement.  The
Parties hereby agree that effective April 15, 2011 the Employment Agreement is
terminated and is of no further force or effect.  As additional consideration
for the mutual termination of the Employment Agreement the Parties agree to the
payment of the consideration described in Section 2 below.  Concurrent with the
execution of this Agreement, the Parties have entered into the 2011 Employment
Agreement attached hereto, setting forth Devers’ terms of employment from the
Effective Date through August 31, 2011, and the parties agree that by doing so,
there is no lapse in Devers’ employment status between the time of Devers’
severance under this Agreement and Devers’ commencement of employment under the
2011 Employment Agreement. The parties further confirm that any vesting of
options pursuant to option agreements outstanding between the parties shall
cease upon termination of employment as prescribed under the terms of the 2011
Employment Agreement.

    2.       Consideration.
 
       a.  In consideration for the performance of Devers’s obligations under
this Agreement and in connection with the termination of the Employment
Agreement, the Company will pay Devers $165,000 (the “Severance Payment”)
payable in a lump sum (net of taxes) totaling $129,018.15 within five business
days of the Effective Date.  If not timely paid, the Severance Payments will
accrue interest at the rate of 8% per annum until paid in full, but such payment
of interest shall not cure the Company’s default of failure to timely pay the
Severance Payment.
  
       b.  Each party agrees to make all of its respective necessary and usual
reports to the Internal Revenue Service, state taxing authorities and any
similar agencies and to perform all withholdings normally applicable to the
types and amounts of payments and other consideration Devers is to receive as a
result of this Agreement.
 
 
 
 
 

--------------------------------------------------------------------------------

 
    3.  General Release by Devers.
 
       a.  In consideration for the payment of the consideration described
herein Devers, for himself, for his heirs, beneficiaries, successors, assigns,
agents, employees, executors, administrators, and representatives, and for
anyone who has or obtains rights or claims from his, forever releases and
discharges the Company, and each of the Company’s affiliates, directors,
officers, successors, assigns, agents, employees, accountants, attorneys, and
representatives from any and all claims and causes of action arising before the
Effective Date of this Agreement (as defined below), whether known or unknown
and including, but not limited to, all claims arising out of Devers’s employment
with, and service in all capacities for, the Company or arising out of any act
or omission of the Company or any of its officers and directors; provided,
however, Devers’s release does not include a release for any liability or
obligation arising under this Agreement or under the 2011 Employment Agreement
executed concurrently herewith.
 
       To the extent permitted by law, Devers specifically releases the Company
from all claims arising under or in connection with the following federal and
state laws, as amended, and all related regulations, the: Age Discrimination in
Employment Act of 1967; Americans with Disabilities Act of 1990; Title VII of
the Civil Rights Act of 1964; Civil Rights Act of 1991; Civil Rights Acts of
1866 and 1871; Equal Pay Act of 1963; Family and Medical Leave Act of 1993;
National Labor Relations Act; Occupation Safety and Health Act of 1970; Older
Workers Benefit Protection Act of 1990; Pregnancy Disability Act of 1978; the
Rehabilitation Act of 1973; Executive Order 11246; Consolidated Omnibus Budget
Reconciliation Act of 1985; Colorado employment practice statutes and the all
statutes and/or regulations enacted pursuant to the Colorado Revised Statutes
and under the common law of the State of Colorado for compensation, damages,
tort, breach of express or implied employment contract, discrimination,
harassment, sexual harassment, wrongful discharge, infliction of emotional
distress, defamation and for any other damages or injuries incurred on the job,
in relation to Devers’s employment or incurred as a result of loss of
employment.  Nothing in this paragraph shall be construed to preclude Devers’s
receipt of any unemployment insurance benefits to which he may be entitled under
applicable law.
 
       b.  Devers recognizes and agrees that under the terms and provisions of
this Agreement he is releasing and waiving rights he may have to pursue any
claims against the Company arising under the Age Discrimination in Employment
Act, 29 U.S.C. §§ 621 et. seq. (the “ADEA”).  In connection with this waiver of
those rights, Devers acknowledges the following:
 
          (i)           Devers has the right to a 45 day period to review this
Agreement, and to the extent that such period has not fully elapsed as of the
Effective Date, he waives the remainder of that period.
 
          (ii)           Prior to executing this Agreement Devers has been
advised that he has the right to consult with an attorney before executing this
Agreement, and has done so to the extent he deemed necessary or appropriate.
 
 
 
 
 

--------------------------------------------------------------------------------

 
          (iii)           Devers has read this Agreement, understands all of its
terms, and he KNOWINGLY AND VOLUNTARILY and with full knowledge of its
significance and the consequences thereof, entered into this Agreement.
 
          (iv)           Devers has seven days following the execution of this
Agreement to revoke the Agreement, and the Agreement will not become effective
or enforceable until the seven day period has lapsed.  To revoke the Agreement
within seven days of its execution Devers must advise the Company in writing of
his election to revoke the Agreement.
 
          (v)           This Agreement is intended by the Parties to comply with
the terms of the Older Workers Benefit Protection Act of 1990 and all amendments
thereto.
 
    4.  Entire Agreement; Amendment; Enforceability; Interpretation.  This
Agreement and the 2011 Employment Agreement executed concurrently expresses the
Parties’ entire understanding about its subject matter and contains the only
agreements, promises or understandings on which the Parties are relying in
performing the duties this Agreement describes.  There are no oral agreements or
promises between Devers and the Company except as set forth herein.  This
Agreement may only be amended, changed or waived through a written document
signed by both Parties.  This Agreement is enforceable by and against each Party
and anyone else who has or who obtains rights under this Agreement from either
Party.  This Agreement will be interpreted and enforced under Colorado law.  No
part of this Agreement should be construed against either Party on the basis of
authorship.  Any unenforceable provision of this Agreement will be modified to
the extent necessary to make it enforceable or, if that is not possible, will be
severed from this Agreement, and the remainder of this Agreement will be
enforced to the fullest extent possible.  Any claims arising under this
Agreement shall be subject to binding arbitration pursuant to the rules of the
Uniform Arbitration Act as enacted in the State of Colorado, with one arbitrator
to be selected from the Judicial Arbiter Group, as agreed upon by both Parties,
or in the absence of mutual agreement, by JAG.  The site of arbitration shall be
exclusively Denver, Colorado.
 
    5.  Signatory’s Authority; All Necessary Consents.  Each Party expressly
represents that such Party does not require any third party’s consent to enter
into this Agreement, including the consent of any spouse, insurer, assignee,
licensee, secured lender, or regulatory agency.
 
    6.  No Admission.  This Agreement, and compliance with this Agreement, shall
not be construed as an admission of liability on the part of the Company, such
liability being hereby expressly denied.  Devers hereby represents that he has
neither filed nor caused to be filed any pending charges, suits, claims,
grievances or other action (hereinafter referred to as “Claims”) which in any
way arise from or relate to Devers’s employment and service in all capacities to
the Company.  Devers further represents that he has not directly or indirectly
assigned any claim related to Devers’s employment and service in all capacities
to the Company or released hereby to any other person.
 
    7.  Attorneys’ Fees.  Each of the Parties shall be responsible to pay his or
its respective attorneys’ fees incurred in connection with the negotiation and
drafting of this Agreement provided, however, that the Company will pay Doug
Koff, Esq., Denver, Colorado, Devers counsel in connection with this Agreement,
up to $1,500 towards his fee for legal services incurred by Devers in connection
with negotiation of this agreement. In the event of any action by any Party
hereto to enforce this Agreement, or any other agreement delivered pursuant
hereto, the prevailing Party shall be entitled to recover reasonable attorneys’
fees and costs.
 
 
 
 

--------------------------------------------------------------------------------

 
    8.  No Reliance.  The Parties warrant to each other that in agreeing to the
terms of this Agreement, they have not relied in any way upon any
representations or statements of the other Party regarding the subject matter
hereof for the basis or effect of this Agreement other than those
representations or statements contained herein.  Each Party represents that in
entering into this Agreement and completing the transactions hereunder, he or it
has done so after completing such investigation as he or it has determined to be
necessary or appropriate in the circumstances, and after having consulted with
and taken advice from such Party’s legal, financial, tax, investment, and other
advisors to the extent such Party has determined such consultation to be
necessary or appropriate in the circumstances.
 
    9.  Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Facsimile and PDF signatures shall be treated as
original signatures for all purposes.
 
    10.  Survival.  The Parties agree that the obligations, representations and
warranties contained herein shall indefinitely survive the execution of this
Agreement, the delivery of all documents hereunder.
 
    11.  Further Assurances.  The Parties shall execute and deliver after the
date hereof, without additional consideration, such further assurances,
instruments and documents, and to take such further actions, as may be
reasonably requested in order to fulfill the intent of this Agreement and the
transactions contemplated hereby.
 
    12.   Effective Date.  The Effective Date of this Agreement shall be as of
the lapse of the seven day revocation period set forth in Section 3(b)(iv)
hereof.
 
 
    13.  Release by Company.  In consideration for the agreements contained
herein, the Company, for itself, its successors and assigns, and for anyone who
has or obtains rights or claims from the Company, forever releases and
discharges Devers and his heirs, beneficiaries, successors and assigns, from any
and all claims and causes of action arising before the Effective Date of this
Agreement (as defined above), whether known or unknown and including, but not
limited to, all claims arising out of Devers employment with, and service in all
capacities for, the Company or arising out of any act or omission of Devers;
provided, however, the Company’s release does not include a release for any
liability or obligation arising under this Agreement or under the 2011
Employment Agreement.  The Company agrees that a breach by Devers under the 2011
Employment Agreement shall not be deemed a breach by Devers under this
Agreement.
 


 
 

--------------------------------------------------------------------------------

 
           IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed as of the date first mentioned above.
 

 
METALLINE MINING COMPANY
         
 
By:
/s/ Tim Barry        Tim Barry       Title:  President          

 
 

 
 
         
 
By:
/s/ Robert J. Devers       Robert J. Devers                  

 

